United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3675
                                   ___________

Joyce M. Clinkscale,                 *
                                     *
            Appellant,               * Appeal from the United States
                                     * District Court for the
      v.                             * Western District of Missouri.
                                     *
JoAnne B. Barnhart, Commissioner of *       [UNPUBLISHED]
Social Security Administration,      *
                                     *
            Appellee.                *
                                ___________

                         Submitted: April 22, 2002
                             Filed: April 29, 2002
                                  ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Joyce M. Clinkscale applied for Social Security disability insurance benefits,
alleging disability since September 1997 from carpal tunnel syndrome surgery; severe
pain in her hands, wrists, arms, shoulders, neck, and chest; finger numbness; and
wrist swelling. After two administrative hearings, an administrative law judge (ALJ)
denied her application, finding that Clinkscale could not perform her past relevant
work but could perform jobs a vocational expert (VE) identified in response to the
ALJ’s work hypothetical. Clinkscale appeals the district court’s1 order affirming the
denial of benefits. After careful review, we conclude that substantial evidence in the
administrative record supports the Commissioner’s decision and therefore affirm. See
Roberts v. Apfel, 222 F.3d 466, 468 (8th Cir. 2000) (standard of review).

       Clinkscale argues the ALJ ignored evidence of fibromyalgia. We disagree.
The ALJ included fibromyalgia as one of her severe impairments, and the medical
evidence did not establish that the condition was disabling. Clinkscale further argues
the ALJ failed to consider each of the factors listed in Polaski v. Heckler, 739 F.2d
1320, 1322 (8th Cir. 1984). The ALJ need not methodically discuss each Polaksi
factor, however, as long as the factors are acknowledged and examined. See Lowe
v. Apfel, 226 F.3d 969, 972 (8th Cir. 2000). The ALJ’s credibility findings were
adequately explained and supported. Finally, Clinkscale challenges the ALJ’s
residual-functional-capacity (RFC) findings and his hypothetical to the VE. The RFC
findings were consistent with limitations recommended by an occupational health
physician and a rehabilitation specialist, respectively. See Anderson v. Shalala, 51
F.3d 777, 779 (8th Cir. 1995). The ALJ’s hypothetical properly included the
impairments that were supported by substantial evidence and accepted as true by ALJ,
see Hunt v. Massanari, 250 F.3d 622, 625 (8th Cir. 2001), and the VE’s response
provided substantial evidence that Clinkscale was not disabled, see Haggard v. Apfel,
175 F.3d 591, 595 (8th Cir. 1999). Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.


      1
      The HONORABLE WILLIAM A. KNOX, United States Magistrate Judge for
the Western District of Missouri.
                                         -2-